Citation Nr: 1205813	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO. 04-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atypical squamous cells of undetermined significance (ASCUS) of the cervix (claimed as abnormal culposcopy with cell abnormalities and abnormal pathology smears).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 through October 2001, when she retired with more than 28 years of service. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) ) in St. Petersburg, Florida, which, in pertinent part, denied service connection for atypical squamous cells of the cervix of undetermined significance (ASCUS). The Board remanded the appeal in July 2006 and October 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran had an abnormal pap smear in 2003, when she filed her claim for service connection atypical squamous cells of undetermined significance (ASCUS) of the cervix. The results of laboratory examination of the cervix (Papanicolaou test, or pap smear, a cytological staining procedure used to detect malignant and premalignant conditions, Dorland's Illustrated Medical Dictionary 1878 (30th ed. 2003)) conducted in December 2007 disclosed no abnormality.

In accordance with the October 2010 Remand instructions, the Veteran was scheduled for a VA examination in December 2010. She failed to report for this examination. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). However, the Board finds that the Veteran should be afforded one more opportunity to attend a VA examination.

Given the time that will pass during the processing of this Remand, current and complete VA treatment records should also be associated with the claims file. 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Afford the Veteran a VA examination as necessary to determine whether she currently has a disorder of the cervix, to include atypical cells. Any tests or studies deemed necessary for an accurate assessment should be conducted. The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination. The examiner should review the claims file and obtain history from the Veteran.

The examination report should include a detailed account of any pathology of the cervix found to be present. If any pathology of the cervix is present, the examiner should provide an opinion as to whether the Veteran has a current pathologic condition or a medical disorder or the cervix.

If the Veteran has a current pathologic condition or a medical disorder or the cervix, the examiner should state whether, at least as likely as not (50/50 probability), the disorder is related to service or has been continuous since service.

A rationale for all opinions expressed should be provided. If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate. The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion. 

4. After completing the above actions, and any other development as may be indicated, readjudicate the claim on appeal. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

